Case 18-13887        Doc 55     Filed 12/31/18     Entered 12/31/18 17:40:41          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 13887
         Althes L Johnson
         Denise Morgan-Johnson
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/11/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13887             Doc 55       Filed 12/31/18    Entered 12/31/18 17:40:41                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $9,002.68
           Less amount refunded to debtor                            $5,258.12

 NET RECEIPTS:                                                                                          $3,744.56


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,433.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $311.56
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $3,744.56

 Attorney fees paid and disclosed by debtor:                       $567.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 American InfoSource LP                Unsecured      1,269.26            NA              NA            0.00       0.00
 Ashley Funding                        Unsecured      1,724.00            NA              NA            0.00       0.00
 ATG Credit LLC                        Unsecured          21.00           NA              NA            0.00       0.00
 Aurora Emergency Assoc Ltd            Unsecured      1,177.31            NA              NA            0.00       0.00
 Capital One                           Unsecured         326.22           NA              NA            0.00       0.00
 Capital One Auto Finance              Unsecured     14,549.00            NA              NA            0.00       0.00
 City of Chicago Corporate Counselor   Unsecured      9,488.04            NA              NA            0.00       0.00
 City of Chicago Department of Water   Secured        3,974.23       4,648.75        4,648.75           0.00       0.00
 Comcast                               Unsecured         300.00           NA              NA            0.00       0.00
 ComEd                                 Unsecured         287.76           NA              NA            0.00       0.00
 ComEd                                 Unsecured      4,040.03            NA              NA            0.00       0.00
 Credit Collection Service             Unsecured         196.00           NA              NA            0.00       0.00
 Direct TV                             Unsecured         900.00           NA              NA            0.00       0.00
 Diversified Consultants               Unsecured         639.00           NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp            Unsecured         782.00           NA              NA            0.00       0.00
 FedLoan Servicing                     Unsecured     58,562.00            NA              NA            0.00       0.00
 First Premier                         Unsecured         328.02           NA              NA            0.00       0.00
 Ginnys/Swiss Colony Inc               Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Depart of Employment Secur   Unsecured      5,058.00            NA              NA            0.00       0.00
 Illinois Tollway                      Unsecured     40,580.99            NA              NA            0.00       0.00
 Internal Revenue Service              Priority       8,294.00       3,548.97        3,548.97           0.00       0.00
 Internal Revenue Service              Unsecured           0.00          0.01            0.01           0.00       0.00
 Lee Johnson                           Priority          800.00           NA              NA            0.00       0.00
 Little Company of Mary                Unsecured      2,300.00            NA              NA            0.00       0.00
 LVNV Funding LLC                      Unsecured         557.74           NA              NA            0.00       0.00
 Mabt/contfin                          Unsecured         731.00           NA              NA            0.00       0.00
 Mid America Bank, FSB                 Unsecured         518.00           NA              NA            0.00       0.00
 Peoples Gas Light & Coke Company      Unsecured      3,419.04            NA              NA            0.00       0.00
 PLS                                   Unsecured         500.00           NA              NA            0.00       0.00
 Premier Bank Card                     Unsecured         821.57           NA              NA            0.00       0.00
 Resurgent Capital Services            Unsecured     21,739.53            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-13887            Doc 55   Filed 12/31/18    Entered 12/31/18 17:40:41               Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim        Claim       Principal       Int.
 Name                                 Class   Scheduled        Asserted     Allowed        Paid          Paid
 Selene Finance LP                Secured      175,000.00      178,605.16   178,605.16           0.00        0.00
 Selene Finance LP                Secured       94,890.59       85,674.03    85,674.03           0.00        0.00
 Seventh Avenue                   Unsecured         747.73             NA           NA           0.00        0.00
 South Shore Hospital             Unsecured      4,500.00              NA           NA           0.00        0.00
 Sprint                           Unsecured         393.00             NA           NA           0.00        0.00
 The General Insurance Company    Unsecured         196.00             NA           NA           0.00        0.00
 The Payday Loan Store            Unsecured      1,093.91              NA           NA           0.00        0.00
 The Payday Loan Store            Unsecured      1,952.88              NA           NA           0.00        0.00
 The Payday Loan Store            Unsecured      1,437.57              NA           NA           0.00        0.00
 Tidewater Finance Co             Unsecured     18,864.87              NA           NA           0.00        0.00
 Trinity Hospital                 Unsecured      1,500.00              NA           NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal               Interest
                                                              Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                 $178,605.16                 $0.00                $0.00
       Mortgage Arrearage                                $85,674.03                 $0.00                $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00                $0.00
       All Other Secured                                  $4,648.75                 $0.00                $0.00
 TOTAL SECURED:                                         $268,927.94                 $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                $0.00
        All Other Priority                                   $3,548.97              $0.00                $0.00
 TOTAL PRIORITY:                                             $3,548.97              $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                     $0.01              $0.00                $0.00


 Disbursements:

          Expenses of Administration                              $3,744.56
          Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                           $3,744.56




UST Form 101-13-FR-S (9/1/2009)
Case 18-13887        Doc 55      Filed 12/31/18     Entered 12/31/18 17:40:41            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
